Citation Nr: 1455608	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a thyroid disability. 

2. Entitlement to service connection for a heart disability, to include as secondary to a thyroid disability. 

3. Entitlement to service connection for post-traumatic stress disorder (PTSD).

4. Entitlement to an effective date earlier than September 24, 2006 for the grant of service connection for depression.  

5. Entitlement to an initial compensable rating prior to September 24, 2006 and an initial rating in excess of 70 percent on and after June 21, 2013.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Sister


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, and September 2013, rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  

In June 2013, the Board denied entitlement to service connection for a heart disorder and remanded the issues of entitlement to service connection for a thyroid disorder and an acquired psychiatric disorder.  The Veteran appealed the denial of entitlement to service connection for a heart disorder to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  

The RO granted entitlement to service connection for depression in a September 2013 rating decision.  The Veteran filed a notice of disagreement as to the assigned effective date for the grant of service connection and the assigned disability rating.  A statement of the case has not been issued as to these issues.  In an April 2014 statement, the Veteran also stated that he is still seeking entitlement to service connection for PTSD. 

The issues of entitlement to service connection for a heart condition, and a thyroid condition, as well as entitlement to an earlier effective date for the grant of service connection for depression, and entitlement to a higher rating for service-connected depression, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD. 

2. The Veteran's PTSD had its onset in service. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

By way of background, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in June 2013.  Upon remand, the Veteran was afforded a VA examination.  The RO, in September 2013, granted entitlement to service connection for depression.  In April 2014, the Veteran indicated that he is still seeking entitlement to service connection for PTSD. 

Service Connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (2014). 

The Veteran asserts that his currently diagnosed PTSD is related to service.  He contends that while aboard the U.S.S. Nautilus in 1975, there was a submarine diving incident as a result of equipment malfunction, which required implementation of emergency procedures for the submarine to resurface.  The Veteran further contends that as a result of this incident, as well as another incident which he did not discuss in detail, he began to experience behavioral changes during service.  

The Veteran's service treatment records, while silent for any psychiatric complaints or treatment, reflect treatment for alcohol abuse.  Moreover, the Veteran's service personnel records show that following his service aboard the U.S.S. Nautilus, he was disqualified for submarine duty by reason of demonstrated lack of aptitude.  Thereafter, he served aboard the U.S.S. Orion and these records reveal several instances of disciplinary infractions, to include treating orders with contempt, disregard for his personal appearance, substance abuse, lack of respect for fellow shipmates as witnessed by theft of personal property, substandard performance of assigned tasks without supervision, and no respect for petty officers.  

The Veteran was afforded a VA psychiatric examination in June 2013.  The examiner reviewed the claims file and the Veteran's pertinent treatment records.    The examiner diagnosed the Veteran with PTSD, as well as major depressive disorder and a personality disorder.  The examiner noted the Veteran's contention that he began experiencing behavioral changes after the diving incident occurred.  The examiner opined that the Veteran's currently diagnosed PTSD is related to service.  She reviewed the Veteran's service treatment records and highlighted reports of poor hygiene in 1976 and 1977, which were dated after the incident.  Treatment records from 1978 show that the Veteran struggled with substance abuse and it was noted that the Veteran had substandard performance of assigned tasks and no respect for petty officers.  The examiner opined that "these behavioral observations and substance abuse concerns documented in the C-file are consistent with the veteran's reports . . ."  The examiner further opined that "these behavioral problems documented in service were an early manifestation of the veteran's . . . PTSD."  

The Board finds the June 2013 VA examination report to be highly probative evidence that the Veteran's PTSD manifested in service.  As noted above, the examiner reviewed the claims file, to include the Veteran's service treatment records, and thoroughly discussed the relationship between the Veteran's allegations and the Veteran's demonstrated behavioral problems in service.  

In light of the foregoing, the Board finds that the Veteran's behavioral problems demonstrated in service provide credible supporting evidence for the examiner's conclusion that the Veteran's currently diagnosed PTSD manifested in service and therefore, service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted. 


REMAND

Initially, the Board notes that the Veteran was granted service connection for depression in September 2013.  In November 2013, a notice of disagreement was received as to the assigned effective date for the grant of service connection, as well as the assigned disability rating.  The RO has not yet issued a statement of the case as to these issues.  This should be accomplished.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 
  
As noted above, the Board remanded the issue of entitlement to service connection for a thyroid disorder in June 2013 for a VA examination.  The Veteran contended that his thyroid disorder manifested in service and is evidenced by his weight fluctuation in service.  A June 2013 VA examination was conducted upon remand.  The examiner diagnosed the Veteran with hypothyroidism and opined that the thyroid condition was not related to service as the Veteran had only gained eleven pounds between his entrance examination in 1974 and his separation examination in 1978.  The Board notes that in addition to the July 1974 entrance examination report which noted his weight as 182 pounds and the July 1978 separation examination which recorded his weight as 193 pounds, a March 1975 treatment record noted his weight as 164.5 pounds and a February 1977 treatment record noted his weight as 201 pounds.  Although the VA examiner discussed the difference in weight from entrance to separation, the examiner did not adequately discuss the Veteran's weight fluctuation throughout the entirety of his service.  As such, the Board finds that a remand is necessary to obtain an addendum opinion. 

Moreover, the Veteran contends that he has a heart condition that is secondary to his thyroid condition.  The Board denied the issue of entitlement to service connection for a heart condition in June 2013.  A March 2014 Order of the Court vacated the Board's decision regarding the denial of entitlement to service connection for a heart disability pursuant to the terms of the February 2014 JMR.  The JMR highlighted the Veteran's contention that his heart condition is related to his thyroid condition.  Thus, the heart and thyroid claims are intertwined and any decision regarding the heart claim must wait for the outcome of the thyroid claim.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran and his representative a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of service connection for depression, and entitlement to a higher rating for service-connected depression.  The Veteran should be advised that if he wants the Board to consider these matters, he should timely submit a substantive appeal.  

2. Obtain an addendum opinion to the June 2013 thyroid examination.  

The evaluator should review the claims file, to specifically include service treatment records which reveal the Veteran's weight, such as the July 1974 entrance examination report, (182 lbs.), March 1975 treatment record (164.5 lbs.), February 1977 treatment record (201 lbs.), and July 1978 separation examination report, (193 lbs.).  

After reviewing the claims file, the evaluator should opine as to whether the Veteran's weight fluctuations, or any other findings in the service treatment records, indicate an early manifestation of any currently diagnosed thyroid disability.  

A complete rationale for the opinions expressed should be set forth. 

3.  Then readjudicate the Veteran's service connection claim for a thyroid disorder, and after conducting any indicated additional development regarding the heart disorder service connection claim, to include as secondary to a thyroid disorder, readjudicate that issue.  If the benefits sought on appeal remain denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


